 

Case 1:96-cr-00126-JFK Document 822 Filed 0g

   

 

USDC SDNY |

1 DOCUMENT :

NW BLECTRONICALLY FILED ||

UNITED STATES DISTRICT COURT 1 OC fo I
SOUTHERN DISTRICT OF NEW YORK | GATE FILER 9.2329 !

 

 

UNITED STATES OF AMERICA
-~against= : No. 96 Cr. 126 (JFK)
DAVID ROSARITO, : ORDER

Defendant.

JOHN F. KEENAN, United States District Judge:

On September 14, 2020, the Court received a letter from
Defendant David Rosario in which he requests (1) leave to renew
his motion for appointment of counsel to challenge two of his
three life sentences; (2) an order requiring that a copy of his
entire case file be provided to him; and (3) an order compelling
the Government to return certain personal property. Rosario’s
requests are DENIED.

First, on July 6, 2016, the Court ordered Rosario to file a
brief in support of his initial motion by no later than
September 9, 2016. (ECF No. 783.) Rosario failed to do so.
Accordingly, Rosario has abandoned his initial motion and the
Court will not permit renewal.

Second, if Rosario seeks a copy of his case file, he must
make such a request to the Closed Records Room in the Daniel.
Patrick Moynihan United States Courthouse. See generally,
Requesting Court Records, available at

https: //nysd.uscourts.gov/programs/records/request.
Case 1:96-cr-00126-JFK Document 822 Filed 09/23/20 Page 2 of 2

Finally, Rosario’s third request is without merit because
the Court has already once ordered the Government to locate and
return Rosario’s personal property. (ECF No. 792.) Indeed, on
December 3, 2018, the Government filed a letter stating that Lt
had conducted a diligent search for the requested records and
had mailed to Rosario all of the relevant materials it found.
(ECF No. 799.)

The Court will mail a copy of this Order to Rosario today.
SO ORDERED.
pede to Moi Feared

John F. Keenan
United States District Judge

 
